Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

BETWEEN

 

APPLIED DIGITAL SOLUTIONS, INC.

 

AND

 

DIGITAL ANGEL CORPORATION

 

 

August 14, 2003

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement is entered into as of August 14, 2003, by Applied
Digital Solutions, Inc., a Missouri corporation (the “Purchaser” or “ADSX”), and
its majority-owned subsidiary, Digital Angel Corporation, a Delaware corporation
(“Seller” or “DOC”).

 

Preliminary Statements

 

For strategic investment purposes, ADSX wishes to purchase from DOC and DOC
wishes to sell to ADSX newly-issued shares of the common stock of DOC in
consideration for newly-issued shares of the common stock of ADSX (which will be
registered for resale pursuant to the provisions of the Securities Act of 1933,
as amended) on the terms and subject to the conditions set forth in this
Agreement.

 

Agreement

 

In consideration of the preliminary statements and the respective mutual
covenants, representations and warranties herein contained, the parties hereto
agree as set forth below.

 

ARTICLE I

 

Definitions

 

In addition to terms defined elsewhere in this Agreement, the following terms
when used in this Agreement shall have the meanings indicated below:

 

“ADSX Common Stock” shall mean the common stock of ADSX, par value $.001 per
share.

 

“ADSX VWAP” means, for any date, the daily volume weighted average price of the
ADSX Common Stock for such date as reported by Bloomberg Financial, L.P. (based
on a Trading Day from 9:30 a.m. ET to 4:02 p.m. Eastern Time) using the VAP
(volume average price) function.

 

“ADSX Warrant Exercise Shares” means the shares of ADSX Common Stock which may
be used as payment of the Warrant exercise price at the election of ADSX in
accordance with Section 3(c) of the Warrant.

 

“Agreement” shall mean this Stock Purchase Agreement together with all exhibits
and schedules referred to herein.

 

“Agreement Effective Date” shall mean the date of execution of this Agreement.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“DOC Common Stock” shall mean the common stock of DOC, par value $.005 per
share.

 

2

--------------------------------------------------------------------------------


 

“DOC Registrable Shares” shall mean all of the DOC Shares and the Warrant Shares
collectively.

 

“DOC VWAP” means, for any date, the daily volume weighted average price of the
DOC Common Stock for such date as reported by Bloomberg Financial, L.P. (based
on a Trading Day from 9:30 a.m. ET to 4:02 p.m. Eastern Time) using the VAP
(volume average price) function.

 

“Effective Date” means the date the Registration Statement is first declared
effective by the Commission.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means, with respect to the Registration Statement filed hereunder,
the 60th calendar day following the Agreement Effective Date.

 

“Person” shall mean any natural person, corporation, unincorporated
organization, partnership, association, joint stock company, joint venture,
trust or government, or any agency or political subdivision of any government or
any other entity.

 

“Registration Rights Agreement” means that certain registration rights
agreement, dated June 30, 2003, between ADSX and the holders of its 8.5%
Convertible Exchangeable Debentures.

 

“Registration Statement” means the registration statement to be filed by ADSX
hereunder by Section 8.1, subject to receipt of a certain waiver described
herein, including the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“SEC Reports” means all reports required to be filed by ADSX and DOC under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the one
year preceding the date hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Trading Day”  means a day on which the DOC Common Stock is traded on the
American Stock Exchange and a day on which the  ADSX Common Stock is traded on
the Nasdaq SmallCap Market, or if the ADSX Common Stock is not listed on the
Nasdaq SmallCap Market, a day on which the ADSX Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board or is quoted in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated.

 

“Warrant” means the DOC Common Stock purchase warrant to purchase 1,000,000
shares of DOC Common Stock, exercisable commencing February 1, 2004, for a
period of five years, in the form of Exhibit A delivered to ADSX on the Closing
Date in accordance with Section 7.1.

 

“Warrant Shares” means the shares of DOC Common Stock issuable upon exercise of
the Warrant.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

 

Purchase of Securities; Consideration

 

2.1  Securities to be Purchased.  On and subject to the terms and conditions set
forth herein, on the Closing Date, DOC shall sell to ADSX, and ADSX shall
purchase from DOC, all of DOC’s right, title and interest in and to an aggregate
of 3,000,000 shares of DOC Common Stock at $2.64 per share (“Fixed Price”) (the
“DOC Shares”).

 

2.2  Consideration.  The purchase price for the DOC Shares shall be $7,920,000
(“Purchase Price”), payable by ADSX on the Closing Date (as defined hereunder)
by delivery, in the aggregate, of the number of shares of ADSX Common Stock
equal to the Purchase Price divided by the ADSX Per Share Exchange Price (as
defined hereunder) (the “ADSX Exchange Shares”).

 

2.3  Place of Closing; Closing Date.   The closing of the purchase and sale of
the DOC Shares under this Agreement will take place at the offices of the
Purchaser or other location as may be mutually agreed by Purchaser and Seller,
and shall occur on the business day following the Effective Date (the “Closing
Date”).

 

2.4  Closing Price.   The per share exchange price for the ADSX Exchange Shares
issuable under this Agreement on the Closing Date (the “ADSX Per Share Exchange
Price” or, the “Closing Price”) shall equal the average of the ADSX VWAP for the
ten (10) Trading Days immediately preceding (and not including) the Closing
Date; provided, however, in the event that the ADSX Per Share Exchange Price is
less than $.40 (the “Floor Price”), then ADSX shall have the option, which may
be exercised or waived in its sole discretion, to (x) postpone the Closing Date
for a period not to exceed thirty calendar (30) days, such alternative closing
date within the thirty (30) day postponement period as may be mutually agreed
upon by ADSX and DOC, and with the express understanding that the Floor Price
closing condition shall be applicable on such alternative closing date, or (y)
to terminate this Agreement pursuant to Sections 2.5 and 9.1.

 

2.5  Termination Based Upon ADSX Per Share Exchange Price.  Notwithstanding
anything herein to the contrary, if the ADSX Per Share Exchange Price on the
Closing Date is calculated to be less than the Floor Price, then ADSX shall be
entitled to terminate at its option any and all of its obligations under this
Agreement by delivery of a written notice to DOC to such effect.

 

2.6  Deliveries of DOC Shares and ADSX Exchange Shares on the Closing Date. 
Subject to the terms and conditions of this Agreement and including but not
limited to the closing requirements of Section 7.1, on the Closing Date:  (i)
DOC will deliver to ADSX via ADSX’s DTC account through the Depository Trust
Company DWAC system, that number of DOC Shares being purchased as calculated in
Section 2.1, and (ii)  ADSX will, upon receipt of the DOC Shares in the DWAC
system, deliver to DOC via DOC’s DTC account through the Depository Trust
Company DWAC system, that number of ADSX Exchange Shares being exchanged in
consideration for the DOC Shares as calculated in Section 2.2.

 

2.7  Fractional Shares.  DOC and ADSX shall receive a whole number of shares of
DOC Shares and ADSX Exchange Shares, respectively, and no fractional shares of
DOC Shares and ADSX Exchange Shares shall be issued.  In lieu of fractional
shares, DOC and ADSX shall

 

4

--------------------------------------------------------------------------------


 

deliver to the other respective party, cash or a company check in the amount of
the fractional share(s) otherwise issuable to ADSX or DOC by the other party
based on the Closing Price or Fixed Price respectively.

 

ARTICLE III

 

Representations and Warranties of DOC

 

In order to induce ADSX to enter into this Agreement and to consummate the
transaction contemplated hereby, DOC makes the representations and warranties
set forth below to ADSX.

 

3.1  Organization; Standing and Power.  DOC is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
with the requisite corporate power and authority to own and use its properties
and assets and to carry on its business as currently conducted.

 

3.2  Authorization; Enforceability.  The execution, delivery and performance of
this Agreement by DOC and the consummation by DOC of the transactions
contemplated hereby have been duly authorized by all requisite corporate
action.  This Agreement has been duly executed and delivered by DOC, and
constitutes the legal, valid and binding obligation of DOC, enforceable in
accordance with its terms, except to the extent that its enforcement is limited
by bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

 

3.3  No Violation or Conflict.  The execution, delivery and performance of this
Agreement by DOC and the consummation by DOC of the transactions contemplated
hereby: (a) do not and will not violate or conflict with any provision of law or
regulation, or any writ, order, judgment or decree of any court or governmental
or regulatory authority, or any provision of DOC’s Certificate of Incorporation
or Bylaws; and (b) do not and will not, with or without the passage of time or
the giving of notice, result in the breach of, or constitute a default, cause
the acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of DOC
pursuant to any material instrument or agreement to which DOC is a party or by
which DOC or its properties may be bound or affected, other than instruments or
agreements as to which consent shall have been obtained at or prior to the
Closing Date.

 

3.4  Consent of Governmental Authorities.  Other than in connection with the
Securities Act, the Exchange Act and the rules of the American Stock Exchange,
no consent, approval or authorization of, or registration, qualification or
filing with any federal, state or local governmental or regulatory authority is
required to be made by DOC in connection with the execution, delivery or
performance by DOC of this Agreement or the consummation by DOC of the
transactions contemplated hereby.

 

3.5  Validity of Securities.  When issued in accordance with this Agreement, the
DOC Shares, the Warrant, and the Warrant Shares shall be duly and validly
authorized, legally issued and outstanding, fully paid and non-assessable, shall
not have been issued in violation of the preemptive rights of any Person, and
free and clear of all liens and encumbrances.

 

5

--------------------------------------------------------------------------------


 

3.6  Absence of Material Adverse Changes;  Disclosure of Material Non-Public
Information; SEC Reports.  Since the filing by DOC of its Annual Report on Form
10-K for the fiscal year ended December 31, 2002 and its Quarterly Report on
Form 10-Q for the quarter ended March 31, 2003, with the Commission, there have
been no material adverse changes to the assets, liabilities, business or
condition (financial or otherwise) of DOC, and all disclosures of material
non-public information required pursuant to the Securities Act and the Exchange
Act have been made accordingly.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

ARTICLE IV

 

Representations and Warranties of ADSX

 

In order to induce DOC to enter into this Agreement and to consummate the
transaction contemplated hereby, ADSX makes the representations and warranties
set forth below to DOC.

 

4.1  Organization; Standing and Power.  ADSX is a corporation duly incorporated,
validly existing and in good standing under the laws  of the State of Missouri
with the requisite corporate power and authority to own and use its properties
and assets and to carry on it business as currently conducted.

 

4.2  Authorization; Enforceability.   The execution, delivery and performance of
this Agreement by ADSX and the consummation by ADSX of the transactions
contemplated hereby have been duly authorized by all requisite corporate
action.  This Agreement has been duly executed and delivered by ADSX, and
constitutes the legal, valid and binding obligation of ADSX, enforceable in
accordance with its terms, except to the extent that its enforcement is limited
by bankruptcy, insolvency, reorganization or other laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity.

 

4.3  No Violation or Conflict.  The execution, delivery and performance of this
Agreement by ADSX and the consummation by ADSX of the transactions contemplated
hereby: (a) do not and will not violate or conflict with any provision of law or
regulation, or any writ, order, judgment or decree of any court or governmental
or regulatory authority, or any provision of ADSX’s Articles of Incorporation or
Bylaws; and (b) do not and will not, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default, cause the
acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of ADSX
pursuant to any material instrument or agreement to which ADSX is a party or by
which ADSX or its properties may be bound or affected, other than instruments or
agreements as to which consent shall have been obtained at or prior to the
Closing Date.

 

4.4  Consent of Governmental Authorities.  Other than in connection with the
Securities Act, the Exchange Act and the rules of the Nasdaq SmallCap Market, no
consent, approval or

 

6

--------------------------------------------------------------------------------


 

authorization of, or registration, qualification or filing with any federal,
state or local governmental or regulatory authority is required to be made by
ADSX in connection with the execution, delivery or performance by ADSX of this
Agreement or the consummation by ADSX of the transactions contemplated hereby.

 

4.5  Validity of Securities.  When issued in accordance with this Agreement, the
ADSX Exchange Shares shall be duly and validly authorized, legally issued and
outstanding, fully paid and non-assessable, shall not have been issued in
violation of the preemptive rights of any Person, and free and clear of all
liens and encumbrances.

 

4.6  Absence of Material Adverse Changes;  Disclosure of Material Non-Public
Information; SEC Reports.  Since the filing by ADSX of its Annual Report on Form
10-K for the fiscal year ended December 31, 2002, its Quarterly Report on Form
10-Q for the quarter ended March 31, 2003, and its Current Report on Form 8-K
dated July 9, 2003, with the Commission, there have been no material adverse
changes to the assets, liabilities, business or condition (financial or
otherwise) of ADSX, and all disclosures of material non-public information
required pursuant to the Securities Act and the Exchange Act have been made
accordingly. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

ARTICLE V

 

Covenants

 

5.1  Confidentiality.  Except as otherwise required in the performance of
obligations under this Agreement and except as otherwise required by law, any
nonpublic information received by a party or its advisors from the other party
shall be kept confidential and shall not be used or disclosed for any purpose
other than in furtherance of the transaction contemplated by this Agreement. 
The obligation of confidentiality shall not extend to information (a) which is
or shall become generally available to the public other than as a result of an
unauthorized disclosure by a party to this Agreement or a person to whom a party
has provided such information, (b) which is or becomes known by or available to
a party to this Agreement on a nonconfidential basis prior to its disclosure by
one party to the other pursuant to this Agreement, or (c) which is or becomes
available to a party on a nonconfidential basis from a source other than a party
to this Agreement.  Upon termination of this Agreement, each party shall
promptly return any confidential information received from the other party and,
upon request, shall destroy any copies of such information in its possession. 
The covenants of the parties contained in this Section 5.1 shall survive any
termination of this Agreement.

 

5.2  Notification.  Each party to this Agreement shall promptly notify the other
parties in writing of the occurrence, or pending or threatened occurrence, of
any event that would constitute a breach or violation of this Agreement by any
party or that would cause any representation or warranty made by the notifying
party in this Agreement to be false or

 

7

--------------------------------------------------------------------------------


 

misleading in any respect.  Any such notification shall not limit or alter any
of the representations, warranties or covenants of the parties set forth in this
Agreement nor any rights or remedies a party may have with respect to a breach
of any representation, warranty or covenant.

 

5.3  Further Assurances.  The parties hereto shall deliver any and all other
instruments or documents required to  be delivered pursuant to, or necessary or
proper in order to give effect to, all of the terms and provisions of this
Agreement including, without limitation, all necessary stock powers and such
other instruments of transfer as may be necessary or desirable to transfer
ownership of the DOC Shares, the Warrant, the Warrant Shares and the ADSX
Exchange Shares and to consummate the transactions contemplated by this
Agreement.

 

ARTICLE VI

 

Additional Agreements

 

6.1  Survival of the Representations and Warranties.  The representations and
warranties of ADSX and of DOC set forth in this Agreement shall terminate
immediately following the Closing Date (or any alternative closing date).

 

6.2  Investigation.  The representations, warranties, covenants and agreements
set forth in this Agreement shall not be affected or diminished in any way by
any investigation (or failure to investigate) at any time by or on behalf of the
party for whose benefit such representations, warranties, covenants and
agreements were made.  All statements contained herein or in any schedule,
certificate, exhibit, list or other document delivered pursuant hereto or in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties for purposes of this Agreement.

 

6.3  Arbitration.  Any and all claims, disputes or matters in controversy
arising under this Agreement which the parties are unable to settle by mutual
agreement shall be resolved by binding arbitration pursuant to the Commercial
Arbitration Rules of the American Arbitration Association as in force at the
time (“AAA”).

 

(a)                                            A party which desires to submit a
claim, dispute or controversy to binding arbitration under this Section 6.3
shall so notify the other parties, and if after 30 days from the date of such
notice the claim, dispute or controversy remains unsettled, any party may
petition the AAA for arbitration of the claim, dispute or controversy.  Matters
submitted to arbitration shall be resolved in accordance with the decision of a
panel of three arbitrators selected by the AAA.  The arbitrators shall be
experienced in the resolution of commercial disputes arising in the context of
negotiated acquisitions of businesses, and the place of arbitration shall be
West Palm Beach, Florida.

 

(b)                                 The three arbitrators shall investigate the
facts and shall hold hearings at which the parties to this Agreement may present
evidence and arguments, be represented by counsel and conduct
cross-examination.  In determining any question, matter or dispute before them,
the arbitrators shall apply the provisions of this Agreement and shall not have
the power to add to, modify or change any of the provisions of this Agreement. 
The three arbitrators shall render a written decision upon the matter presented
to them by a majority vote within 90 days

 

8

--------------------------------------------------------------------------------


 

after the date on which the hearings and presentation of evidence are concluded,
unless a longer period is provided under the rules of the AAA.  The decision
rendered by the arbitrators shall be final and binding on, and unappealable by,
the parties.  Judgment upon the decision rendered in such arbitration may be
entered by any court having jurisdiction thereof.  No party to an arbitration
proceeding shall be considered in default hereunder during the pendency of
arbitration proceedings relating to a disputed default.  If the three
arbitrators fail to render a timely decision, then, to the extent permitted by
law, any party shall have the right to institute an action or proceeding in such
court as shall be appropriate in the circumstances, and, upon the institution of
such action, the arbitration proceeding shall be terminated and shall be of no
further force and effect.  The arbitrators shall determine in what proportion
the parties shall bear the fees and expenses of the arbitrators, and each party
shall otherwise bear its own fees and expenses, including expenses of legal
counsel and other advisors or consultants.  It is the intention of the parties
that arbitration as described above be the sole and exclusive means available to
them for the resolution of claims, disputes or matters in controversy arising
under this Agreement, other than claims, disputes and matters arising under
those provisions referred to in the first sentence of this Section 6.3, and only
in the event that the arbitrators fail to render a decision in accordance with
the foregoing provisions shall a party have the right to institute legal action
with respect to such claim, dispute or matter.  Accordingly, it shall be a
complete defense to any action instituted by a party with respect to a claim,
dispute or matter in controversy under this Agreement that such claim, dispute
or matter has not first been submitted to arbitration in accordance with the
foregoing provisions.

 

ARTICLE VII

 

Closing; Conditions Precedent

 

7.1  Closing.  All proceedings to be taken and all documents to be executed on
the Closing Date shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed.  On the
Closing Date, DOC shall deliver to ADSX (i) the DOC Shares in accordance with
the procedure described in Section 2.5, free and clear of any and all claims,
liens, charges, security interests, pledges or encumbrances of any nature
whatsoever and together with all accrued benefits and rights attaching thereto;
(ii) the Warrant executed by a duly authorized representative of DOC; (iii)
certificate of the Secretary of State of Delaware as of a recent date as to the
good standing of DOC and its Certificate of Incorporation; (iv) such other
documents as may be specified, or required to satisfy the conditions set forth,
in Sections 7.2 and 7.3; and (v) such other documents and instruments as ADSX
may reasonably request.  On the Closing Date, ADSX shall deliver to DOC (i) the
ADSX Exchange Shares in accordance with the procedure described in Section 2.6,
free and clear of any and all claims, liens, charges, security interests,
pledges or encumbrances of any nature whatsoever and together with all accrued
benefits and rights attaching thereto; (ii) certificate of the Secretary of
State of Missouri as of a recent date as to the good standing of ADSX and its
Articles of Incorporation, as amended; (iii) such other documents as may be
specified, or required to satisfy the conditions set forth, in Sections 7.2 and
7.3; and (iv) such other documents and instruments as DOC may reasonably
request.

 

9

--------------------------------------------------------------------------------


 

7.2  Conditions Precedent to the Obligations of ADSX.  All of the obligations of
ADSX under this Agreement are subject to the satisfaction at or prior to the
Closing Date (or any alternative closing date) of each and every one of the
following conditions.

 

(a)                                            Representations and Warranties
True.  Each of the representations and warranties of DOC contained herein or in
any certificate or other document delivered pursuant to this Agreement or in
connection with the transaction contemplated hereby shall be true and correct in
all material respects (except for representations and warranties which are by
their terms qualified by materiality, which shall be true and correct in all
respects) as of the Closing Date with the same force and effect as though made
on and as of such date.

 

(b)                                           Performance.  DOC shall have
performed and complied in all material respects with all of the agreements,
covenants and obligations required under this Agreement to be performed or
complied with by them on or prior to the Closing Date.

 

(c)                                            Consents.  DOC shall have
obtained all material authorizations, consents, waivers and approvals as may be
required to consummate the transaction contemplated by this Agreement.

 

(d)                                           DOC Audit Committee and Board
Approval.  The Audit Committee and the Board of Directors of DOC shall have
approved the execution, delivery and performance of this Agreement by DOC.

 

 (e)                                         Seller’s Certificate.  DOC shall
have delivered to ADSX a certificate executed by DOC, dated the Closing Date,
certifying in such detail as ADSX may reasonably request, that the conditions
specified in Sections 7.2(a), (b) and (c)  above have been fulfilled and as to
such other matters as ADSX may reasonably request.

 

7.3  Conditions Precedent to the Obligations of DOC.  All of the obligations of
DOC under this Agreement are subject to the satisfaction at or prior to the
Closing Date (or any alternative closing date) of each and every one of the
following conditions.

 

(a)                                            Representations and Warranties
True.  Each of  the representations and warranties of ADSX contained herein or
in any certificate or other document delivered pursuant to this Agreement or in
connection with the transaction contemplated hereby shall be true and correct in
all material respects (except for representations and warranties which are by
their terms qualified by materiality, which shall be true and correct in all
respects) as of the Closing Date with the same force and effect as though made
on and as of such date.

 

(b)                                           Performance.  ADSX shall have
performed and complied in all material respects with all of the agreements,
covenants and obligations required under this Agreement to be performed or
complied with by it on or prior to the Closing Date.

 

 (c)                                         Consents.  ADSX shall have obtained
all material authorizations, consents, waivers and approvals as may be required
to consummate the transaction contemplated by this Agreement.

 

10

--------------------------------------------------------------------------------


 

(d)                                           ADSX Audit Committee and Board
Approval.  The Audit Committee and the Board of Directors of ADSX shall have
approved the execution, delivery and performance of this Agreement by ADSX.

 

(e)                                            Purchaser’s Certificate.  ADSX
shall have delivered to DOC a certificate executed by ADSX, dated the Closing
Date, certifying in such detail as DOC may reasonably request, that the
conditions specified in Sections 7.3(a), (b) and (c)  above have been fulfilled
and as to such other matters as DOC may reasonably request.

 

ARTICLE VIII

 

Registration

 

8.1 ADSX Exchange Shares’ Registration Rights.  On or prior to the Filing Date,
ADSX shall prepare and file with the Commission the Registration Statement
covering the resale of the ADSX Exchange Shares for an offering to be made under
the Securities Act, or include the ADSX Exchange Shares by piggyback on such
other registration statement as may be filed by ADSX.  The Registration
Statement shall be on Form S-1 (noting that ADSX is not now eligible to register
for resale the Securities on Form S-3) and shall contain a “Plan of
Distribution” approved by both DOC and ADSX.  Subject to the terms of this
Agreement and the piggyback registration option described herein, ADSX shall use
its best efforts to cause the Registration Statement to be declared effective
under the Securities Act as promptly as possible after the filing thereof, and
shall use its best efforts to keep such Registration Statement continuously
effective under the Securities Act until the date when all ADSX Exchange Shares
covered by the Registration Statement have been sold or may be sold without
volume restrictions pursuant to Rule 144(k) as determined by counsel to ADSX
pursuant to a written opinion letter to such effect, addressed and acceptable to
ADSX’s transfer agent.  ADSX shall notify DOC via facsimile or e-mail, followed
by regular U.S. Mail, of the effectiveness of the Registration Statement
immediately after ADSX receives notification of the effectiveness of such
Registration Statement from the Commission; provided, however, in no event shall
ADSX be required to file the Registration Statement by the Filing Date unless
ADSX shall have received a written waiver acceptable to ADSX by no later than
August 30, 2003, from the holders of the ADSX 8.5% Convertible Exchangeable
Debentures, of Section 6(c) of the Registration Rights Agreement, and such
filing of the Registration Statement shall not be required to be made hereunder
until such date as ADSX determines in its sole discretion that such filing is
allowed by the provisions of the Registration Rights Agreement.

 

8.2    ADSX Warrant Exercise Shares’ Piggyback Registration Rights.  In the
event that ADSX exercises its rights pursuant to Section 3(c) of the Warrant,
and for a period of no more than twelve months commencing on the date of
exercise of the Warrant, when ADSX proposes to file a registration statement
ADSX will prior to such filing give written notice to DOC of its intention to do
so and, upon the written request of DOC given within ten (10) days after ADSX
provides such notice, ADSX shall use its good faith efforts to cause all ADSX
Warrant Exercise Shares which ADSX has been requested by DOC to register to be
registered under the Securities Act to the extent necessary to permit their sale
or other disposition in accordance with the intended methods of distribution
specified in the request of DOC.

 

11

--------------------------------------------------------------------------------


 

8.3  DOC Registrable Shares’ Registration Rights;  Piggyback Registration;
Demand Registration.

 

(a) At any time and from time to time after the date of this Agreement, whenever
DOC proposes to file a registration statement DOC will prior to such filing give
written notice to ADSX of its intention to do so and, upon the written request
of ADSX given within ten (10) days after DOC provides such notice, DOC shall use
its good faith efforts to cause all DOC Registrable Shares which DOC has been
requested by ADSX to register to be registered under the Securities Act to the
extent necessary to permit their sale or other disposition in accordance with
the intended methods of distribution specified in the request of ADSX.

 

(b) At any time and from time to time after the date of this Agreement, upon
receipt of a written request from ADSX specifying the number of DOC Registrable
Shares that ADSX desires to register for public sale, DOC promptly shall prepare
and file with the Commission under the Securities Act within 120 days of the
written request a registration statement covering a public offering of the DOC
Registrable Shares and shall use all reasonable efforts to cause the
registration statement to become effective as soon as is practicable.  If
permitted by the Securities Act, DOC shall use a Form S-3 registration statement
(or any successor form) to register the DOC Registrable Shares pursuant to this
Section 8.2(b).  If it is ineligible to use a Form S-3 registration statement,
DOC may use any other form of SEC registration statement that it considers
appropriate, as long as DOC is eligible to use the form and the form does not
impair in any way ADSX’s ability to publicly offer and sell any DOC Registrable
Shares compared to such ability if DOC were eligible to use Form S-3.

 

ARTICLE IX

 

Termination

 

9.1  Termination.  This Agreement may be terminated as follows:  (i) by mutual
written consent of the parties at any time prior to the Closing Date;  (ii) ADSX
or DOC may terminate this Agreement by giving written notice to the other party
at any time prior to the Closing Date if either ADSX or DOC has breached any
representation, warranty or covenant contained in this Agreement in any material
respect; and (iii) ADSX may terminate this Agreement pursuant to Section 2.5.

 

9.2 Effect of Termination.  If ADSX or DOC terminates this Agreement pursuant to
Section 9.1(ii) or if ADSX terminates this Agreement pursuant to 9.1(iii) above,
all rights and obligations of the parties hereunder shall terminate without any
liability of any party to the other party.

 

ARTICLE X

 

Miscellaneous

 

10.1  Notices.  Any notice, demand, claim or other communication under this
Agreement shall be in writing and shall be delivered personally or sent by
certified mail, return receipt requested, postage prepaid, or sent by facsimile
or prepaid overnight courier to the parties at the addresses set forth below
their names on the signature pages of this Agreement (or at such other

 

12

--------------------------------------------------------------------------------


 

addresses as shall be specified by the parties by like notice).  Such notices,
demands, claims and other communications shall be deemed given when actually
received or, (a) in the case of delivery by overnight service with guaranteed
next day delivery, the next day or the day designated for delivery, (b) in the
case of certified U.S. mail, five days after deposit in the U.S. mail, or (c) in
the case of facsimile, the date upon which the transmitting party received
confirmation of receipt by facsimile, telephone or otherwise.

 

10.2  Entire Agreement.  This Agreement contains every obligation and
understanding between the parties relating to the subject matter hereof and
merges all prior discussions, negotiations and agreements, if any, between them,
and none of the parties shall be bound by any conditions, definitions,
understandings, warranties or representations other than as expressly provided
or referred to herein.

 

10.3  Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

 

10.4  Assignment.  This Agreement may not be assigned by any party without the
written consent of the other party.

 

10.5  Waiver and Amendment.  Any representation, warranty, covenant, term or
condition of this Agreement which may legally be waived, may be waived, or the
time of performance thereof extended, at any time by the party hereto entitled
to the benefit thereof, and any term, condition or covenant hereof (including,
without limitation, the period during which any condition is to be satisfied or
any obligation performed) may be amended by the parties hereto at any time.  Any
such waiver, extension or amendment shall be evidenced by an instrument in
writing executed on behalf of the appropriate party by its Chairman, President
or any Vice President or other person, who has been authorized by its Board of
Directors to execute waivers, extensions or amendments on its behalf.  No waiver
by any party hereto, whether express or implied, of its rights under any
provision of this Agreement shall constitute a waiver of such party’s rights
under such provisions at any other time or a waiver of such party’s rights under
any other provision of this Agreement.  No failure by any party hereto to take
any action against any breach of this Agreement or default by another party
shall constitute a waiver of the former party’s right to enforce any provision
of this Agreement or to take action against such breach or default or any
subsequent breach or default by such other party.

 

10.6  Severability.  In the event that any one or more of the provisions
contained in this Agreement shall be declared invalid, void or unenforceable,
the remainder of the provisions of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable provision shall be interpreted
as closely as possible to the manner in which it was written.

 

10.7  Expenses.  Each party agrees to pay, without right of reimbursement from
the other party, the costs incurred by it incident to the performance of its
obligations under this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, costs incident to the
preparation of this Agreement, and the fees and disbursements of counsel,
accountants and consultants employed by such party in connection herewith.

 

13

--------------------------------------------------------------------------------


 

10.8  Headings.  The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of any provisions of this Agreement.

 

10.9  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

10.10  Time of Essence.  Wherever time is specified for the doing or performance
of any act hereunder, time shall be considered of the essence.

 

10.11  Litigation; Prevailing Party.  If, notwithstanding the provisions of
Section 6.3 regarding arbitration hereunder, any litigation is instituted with
regard to this Agreement, the prevailing party shall be entitled to receive from
the non-prevailing party and the non-prevailing party shall pay all reasonable
fees and expenses of counsel for the prevailing party.

 

10.12  Injunctive Relief.  It is possible that remedies at law may be inadequate
and, therefore, the parties hereto shall be entitled to equitable relief
including, without limitation, injunctive relief, specific performance or other
equitable remedies in addition to all other remedies provided hereunder or
available to the parties hereto at law or in equity.

 

10.13  Remedies Cumulative.  No remedy made available by any of the provisions
of this Agreement is intended to be exclusive of any other remedy, and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity.

 

10.14  Governing Law.  This Agreement has been entered into and shall be
construed and enforced in accordance with the  laws of the State of Florida
without reference to the choice of law principles thereof.

 

10.15  Jurisdiction and Venue.  If, notwithstanding the provisions of
Section 6.3 regarding arbitration hereunder, any litigation is instituted with
regard to this Agreement, this Agreement shall be subject to the exclusive
jurisdiction of the courts of Palm Beach County, Florida.  The parties to this
Agreement agree that any breach of any term or condition of this Agreement shall
be deemed to be a breach occurring in the State of Florida by virtue of a
failure to perform an act required to be performed in the State of Florida and
irrevocably and expressly agree to submit to the jurisdiction of the courts of
the State of Florida for the purpose of resolving any disputes among the parties
relating to this Agreement or the transactions contemplated hereby.  The parties
irrevocably waive, to the fullest extent permitted by law, any objection which
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement, or any judgment entered
by any court in respect hereof brought in Palm Beach County, Florida, and
further irrevocably waive any claim that any suit, action or proceeding brought
in Palm Beach County, Florida has been brought in an inconvenient forum.

 

10.16  Participation of Parties.  The parties hereto acknowledge that this
Agreement and all matters contemplated herein, have been negotiated among all
parties hereto and their respective legal counsel and that all such parties have
participated in the drafting and preparation of this Agreement from the
commencement of negotiations at all times through the execution hereof.  In

 

14

--------------------------------------------------------------------------------


 

the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

 

10.17  Preliminary Statements.  The parties hereto acknowledge that the
preliminary statements contained herein shall be deemed part of this Agreement
and shall be binding upon the parties.

 

[signatures on following page]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.

 

 

APPLIED DIGITAL SOLUTIONS, INC.

 

 

 

By:

/s/ Scott Silverman

 

 

Name:

Scott Silverman

 

 

Title:

Chief Executive Officer

 

 

 

 

Address for Notice:

 

400 Royal Palm Way

 

Suite 410

 

Palm Beach, FL 33480

 

Attn: Scott R. Silverman, CEO

 

Tel: (561) 805-8056

 

Fax: (561) 805-8001

 

 

With a copy to:

Holland & Knight LLP

 

701 Brickell Avenue

 

Suite 3000

 

Miami, FL 33131

 

Attn: Harvey Goldman, Esq.

 

Tel: (305)789-7506

 

Fax: (305)789-7799

 

 

 

DIGITAL ANGEL CORPORATION

 

 

 

By:

/s/ Randolph K. Geissler, CEO

 

 

Name: Randolph K. Geissler

 

Title: Chief Executive Officer

 

 

 

Address for Notice:

 

490 Villaume Corporation

 

South St. Paul, MN 55075

 

Attn: Randolph K. Geissler

 

Tel: (651) 455-1621

 

Fax: (651) 455-0413

 

 

With a copy to:

Winthrop & Weinstine

 

Suite 3500

 

225 South Sixth Street

 

Minneapolis, MN 55402

 

Attn: Richard Hoel, Esq.

 

Tel: (612) 604-6400

 

Fax: (612) 604-6800

 

16

--------------------------------------------------------------------------------


 

Schedules

 

(as necessary)

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Warrant

 

--------------------------------------------------------------------------------